IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation by the Mercer     :
Area School District of Mercer        :
County for Acquisition of Land for    :
School Purposes in the Borough of     :
Mercer, Being the Lands of Kevin      :    No. 58 C.D. 2016
and Doreen Wright and Glenn and       :
Edith Krofcheck                       :
                                      :
Appeal of: Mercer Area School         :
District                              :


                                     ORDER



             NOW, February 6, 2017, having considered appellant’s application for

reargument/reconsideration and appellees’ answers in response thereto, the

application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge